                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:20-cv-00189-MR

IAIAN EVANS MCCLELLAN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                    ORDER
TODD SCHETTER, et al.,           )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s Motion for

Reconsideration [Doc. 36], which the Court construes as a motion to alter or

amend the judgment pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure.

      Pro se Plaintiff Iaian Evans McClellan (“Plaintiff”) is a prisoner of the

State of North Carolina currently incarcerated at Marion Correctional

Institution in Marion, North Carolina. Plaintiff filed this action on July 10,

2020, pursuant to 42 U.S.C. § 1983, naming as Defendants Berry Carver,

identified as the Superintendent at Marion; David E. Cothron, identified as

the Assistant Superintendent at Marion; Jeff James, identified as the Unit

Manager at Marion; Jodi Bradley, identified as a Correctional Officer at

Marion; Todd Schetter, identified as a Correctional Officer at Marion; and
Robert T. Barker, identified as Disciplinary Hearing Officer at Marion.1 [Doc.

1 at 3-4].

       Before the Court conducted its initial review, Plaintiff filed an Amended

Complaint. [Doc. 15]. He named nearly the same Defendants, omitting

Defendant Carver, and adding Defendant A. Corpening, whom Plaintiff

identified therein as the Superintendent at Marion. [Id. at 2-4]. Then, on

September 28, 2020, Plaintiff filed a Second Amended Complaint, but failed

to seek leave of Court to do so. [See Doc. 18]. For the sake of efficiency,

the Court allowed Plaintiff to amend his complaint. In his Second Amended

Complaint, Plaintiff named the same Defendants as in his Amended

Complaint. [See id.].

       On October 13, 2020, Plaintiff’s Second Amended Complaint [Doc. 18]

survived initial review as to Plaintiff’s Eighth Amendment failure to protect

claim against Defendant Todd Schetter only. [Doc. 19]. The Court dismissed

the claims against Defendants Cothran, James, Corpening, Barker, and

Bradley with prejudice for the reasons stated in the Court’s Order. [Doc. 19

at 12-13]. Thereafter, Plaintiff asked the Court to allow him to “withdraw” his

Complaint and “void” the filing fee or, in the alternative, to amend his


1Plaintiff originally filed his action in the Eastern District of North Carolina. The same day,
the Richard E. Meyers II, United States District Judge, transferred the action to this District
where venue is appropriate. [Doc. 5].
                                              2
Complaint a third time “to add officers who were directly involved in the

‘failure to protect incident.’” [Doc. 26]. The Court denied Plaintiff’s motion to

withdraw his Complaint and for return of the filing fee but granted Plaintiff’s

motion to amend his Complaint. [Doc. 27].

      Plaintiff then filed a Third Amended Complaint. [Doc. 28]. Plaintiff

named the following individuals as Defendants, who were all alleged to be

employees of Marion: (1) Toni L. Banks, identified as a Lieutenant and

investigating officer; (2) Todd Schetter, identified as a Correctional Officer;

(3) Caleb M. Davis, identified as a Correctional Officer; (4) Wesley E. Ward,

identified as a registered nurse; (5) Saint T. Tapp, identified as a Correctional

Sergeant; (6) Jacob A. Hicks, identified as a Correctional Sergeant; (7) R.

Riles, identified as a Captain; and (8) T. McMahan, identified as a Lieutenant.

[Doc. 28 at 2-4]. Plaintiff’s claims in his Third Amended Complaint all arose

from an attack on Plaintiff by another inmate. [See id.]. On initial review, the

Court found that Plaintiff failed to state a claim upon which relief may be

granted under § 1983 as to Defendants McMahan, Banks, Ward, Tapp,

Hicks, and Riles. [Doc. 29 at 12]. The Court, however, allowed Plaintiff’s

claims against Defendants Schetter and Davis to proceed. [Id.].

      Plaintiff now moves the Court to reconsider its October 13, 2020 Order

on initial review of Plaintiff’s Second Amended Complaint.           [Doc. 36].


                                        3
Specifically, Plaintiff asks the Court to amend its Order dismissing

Defendants Cothron, Bradley, Barker, James, and Corpening with prejudice

to a dismissal without prejudice “so that [Plaintiff] can bring suit against them

in the future.” [Id. at 2]. Plaintiff then alleges certain facts relative to these

Defendants that he believes would have, if alleged in Plaintiff’s Second

Amended Complaint, saved these Defendants from dismissal with prejudice.

[Id. at 3].

       Regarding motions to alter or amend a judgment under Rule 59(e), the

Fourth Circuit Court of Appeals has stated:

              A district court has the discretion to grant a Rule
              59(e) motion only in very narrow circumstances: “(1)
              to accommodate an intervening change in controlling
              law; (2) to account for new evidence not available at
              trial; or (3) to correct a clear error of law or to prevent
              manifest injustice.”

Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002) (quoting Collison v. Int’l

Chem. Workers Union, 34 F.3d 233, 236 (4th Cir. 1994)). Furthermore, “Rule

59(e) motions may not be used to make arguments that could have been

made before the judgment was entered.” Id. Indeed, the circumstances

under which a Rule 59(e) motion may be granted are so limited that

“[c]ommentators observe ‘because of the narrow purposes for which they are

intended, Rule 59(e) motions typically are denied.’” Woodrum v. Thomas

Mem’l Hosp. Found., Inc., 186 F.R.D. 350, 351 (S.D. W. Va. 1999) (quoting
                                          4
               11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice

               and Procedure § 2810.1 (2d ed. 1995)).

                       Plaintiff has not shown the existence of the limited circumstances

               under which a Rule 59(e) motion may be granted. Plaintiff’s motion does not

               present evidence that was unavailable when he filed his Complaint, nor does

               his motion stem from an intervening change in the applicable law.

               Furthermore, Plaintiff has not shown that a clear error of law has been made,

               or that failure to grant the motion would result in manifest injustice to him.

               See Hill, 277 F.3d at 708. Moreover, none of the additional facts alleged by

               Plaintiff in the instant motion would have changed the Court’s original

               decision dismissing these Defendants.         The Court, therefore, denies

               Plaintiff’s motion to reconsider.

                                                   ORDER

                       IT   IS,   THEREFORE,       ORDERED    that   Plaintiff’s   Motion   for

               Reconsideration [Doc. 36] is DENIED.

Signed: June 3, 2021




                                                      5
